 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeyton Packing Company, Inc., a Division of JohnMorrell & Co. and Amalgamated Meat Cutters& Butcher Workmen of North America, Local#505, AFL-CIO, chartered by United Food andCommercial Workers International Union,AFL-CIO. Case 28-CA-6136March 25, 1981DECISION AND ORDERUpon a charge filed on October 17, 1980, byAmalgamated Meat Cutters & Butcher Workmenof North America, Local #505, AFL-CIO, char-tered by United Food and Commercial WorkersInternational Union, AFL-CIO, herein called theUnion, and duly served on Peyton Packing Compa-ny, Inc., a Division of John Morrell & Co, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 28, issued a complaint on No-vember 17, 1980, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 27,1980, following a Board election in Case 28-RC-3813, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate aslater corrected by the Board on September 5,1980;1 and that, commencing on or about Septem-ber 5, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Novem-ber 17, 1980, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On December 8, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December15, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowI Official notice is taken of the record in the representation proceed-ing, Case 28-RC-3813, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Elecrosysrems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.255 NLRB No. 39Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent deniesthat it unlawfully refused to bargain with theUnion2and contends that the complaint should bedismissed because no evidentiary hearing was con-ducted concerning alleged material misrepresenta-tions made by the Union shortly before the board-conducted election on May 8, 1980. In its responseto the Notice To Show Cause, Respondent arguesthat it will be denied due process if not allowed topresent evidence concerning these alleged misrep-resentations at a hearing before an administrativelaw judge.Our review of the record herein including that inCase 28-RC-3813, reveals that a petition was filedby the Union on March 21, 1980, seeking an elec-tion among certain office clerical employees at Re-spondent's facility at 400 Inglewood Drive, ElPaso, Texas. Thereafter, pursuant to a Stipulationfor Certification Upon Consent Election approvedby the Regional Director for Region 28 on April 4,1980, a secret-ballot election was conducted onMay 8, 1980, which resulted in a tally of 14 votesfor, and 10 against, the Union, with no challengedballots. Respondent timely filed objections to con-duct affecting the results of the election, contend-ing that the Union made numerous material misrep-resentations in a letter dated May 1, 1980, sent tounit employees, and that Respondent had insuffi-cient time to respond to these misrepresentations.The Regional Director conducted an investiga-tion of the objections, and, on June 17, 1980, issuedhis Report and Recommendations on ObjectionsTo Conduct Affecting the Results of the Election.In his report, the Regional Director recommendedthat all of the Employer's objections be overruledand that a Certification of Representative issue.On June 26, 1980, Respondent filed with theBoard its exceptions to the Regional Director'sreport contending, inter alia, that the Union's mis-representations warranted the setting aside of the2 With respect to this denial, we note that attached to the GeneralCounsel's Motion for Summary Judgment is a copy of Respondent'sletter to the Union, dated October 2, 1980, stating that Respondent wouldnot comply with the Union's request for bargaining because the Board'scertification of representation was invalid, due to the election's funda-mental invalidity. Respondent has submitted nothing to controvert thisdocument, or its contents. Accordingly, we deem this allegation of thecomplaint to be true. See Georgia, Florida, Alabama Transportation Com-pany, 228 NLRB 1321 (1977). PEYTON PACKING COMPANY265election or in the alternative, the holding of a hear-ing on the questions of material fact raised by Re-spondent's objections. On August 27, 1980, theBoard issued a Decision and Certification of Repre-sentative,3stating that it had reviewed the recordin light of the exceptions and brief and that itadopted the Regional Director's findings and rec-ommendations.4On September 5, 1980, the Boardissued an Order Correcting the Decision and Certi-fication of Representative by correcting said Deci-sion to reflect the unit description agreed to by theparties.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceedingsAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with itsprincipal office and place of business in Chicago,Illinois, and operates a facility at El Paso, Texas,where it has been engaged in the packing and non-retail sale and distribution of red beef and relatedproducts.During the 12 months preceding issuance of thecomplaint herein, Respondent, in the course andconduct of its business operations, purchased andreceived goods and materials valued in excess of$50,000, which originated outside the State ofTexas. We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and' Not reported in volumes of Board Decisions.4From this ruling, it neccessarily follows that the Board found, with-out expressly so stating, that a hearing was not required to resolve theissues raised by Respondent's objections.a See Pittsburgh Plate Glass Co. v. N.L.R.BR. 313 U.S. 146, 162 (1Q41);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).that it will effectuate the policies of the Act toassert jurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmenof North America, Local #505, AFL-CIO, char-tered by United Food and Commercial WorkersInternational Union, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All office clerical employees, including costaccountant, live stock accountant and processmeats staff assistant employed by the Employ-er at its facility located at 400 InglewoodDrive, El Paso, Texas; excluding all other em-ployees, including plant production employees,truck drivers, truck driver helpers, stock yardemployees, feed lot employees, feed mill em-ployees, salesmen, cattle buyers, beef taggers,confidential employees, professional employ-ees, assistants to managers of departments,managerial employees, guards and supervisorsas defined in the Act.2. The certificationOn May 8, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 28 designated the Union astheir representative for the purpose of collectivebargaining with Respondent. The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on August 27, 1980,6and the Union continues to be such exclusive rep-resentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 5, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all6 Certification was corrected by the order of the Board issued on Sep-tember 5, 1980.PEYTON PACKING COMPANY 265 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the above-described unit. Com-mencing on or about October 2, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceOctober 2, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Peyton Packing Company, Inc., a Division ofJohn Morrell & Co., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Meat Cutters & Butcher Work-men of North America, Local #505, AFL-CIO,chartered by United Food and Commercial Work-ers International Union, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.3. All office clerical employees, including costaccountant, live stock accountant and processmeats staff assistant employed by the Employer atits facility located at 400 Inglewood Drive, ElPaso, Texas; excluding all other employees, includ-ing plant production employees, truck drivers,truck driver helpers, stock yard employees, feed lotemployees, feed mill employees, salesmen, cattlebuyers, beef taggers, confidential employees, pro-fessional employees, assistants to managers of de-partments, managerial employees, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since September 5, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 2, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Peyton Packing Company, Inc., a Division of JohnMorrel & Co., El Paso, Texas its officers, agents,successors, and assigns, shall:1. Cease and desist from:------- --- PEYTON PACKING COMPANY267(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Amalgamated MeatCutters & Butcher Workmen of North America,Local #505, AFL-CIO, chartered by United Foodand Commercial Workers International Union,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All office clerical employees, including costaccountant, live stock accountant and processmeats staff assistant employed by the Employ-er at its facility located at 400 InglewoodDrive, El Paso, Texas; excluding all other em-ployees, including plant production employees,truck drivers, truck driver helpers, stock yardemployees, feed lot employees, feed mill em-ployees, salesmen, cattle buyers, beef taggers,confidential employees, professional employ-ees, assistants to managers of departments,managerial employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at the El Paso, Texas, facility copies ofthe attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."insure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, char-tered by United Food and Commercial Work-ers Union, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All office clerical employees, including costaccountant, live stock accountant and proc-ess meats staff assistant employed by theEmployer at its facility located at 400Inglewood Drive, El Paso, Texas; excludingall other employees, including plant produc-tion employees, truck drivers, truck driverhelpers, stock yard employees, feed lot em-ployees, feed mill employees, salesmen,cattle buyers, beef taggers, confidential em-ployees, professional employees, assistants tomanagers of departments, managerial em-ployees, guards and supervisors as defined inthe Act.PEYTON PACKING COMPANY INC., ADIVISION OF JOHN MORRELL & CO.PEYTON PACKING COMPANY 267